                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-22682-BLOOM/Reid

PAUL SIMPLICE,

        Petitioner,

v.

UNITED STATES OF AMERICA,

        Respondent.
                                        /

                        ORDER ADOPTING MAGISTRATE JUDGE’S
                           REPORT AND RECOMMENDATION

        THIS CAUSE is before the Court upon the Report and Recommendations of the

Honorable Lisette M. Reid. ECF No. [13] (“Report”). On February 3, 2020, Judge Reid issued

the Report recommending that the Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

Correct Sentence, ECF No. [1] (“Motion”), be denied on the merits, that no certificate of

appealability issue, and that the case be closed. ECF No. [13] at 21. The Report further advised

that any objections to the Report’s findings were due within fourteen days of receipt of the

Report. Id.1 To date, Petitioner has not filed any objections.

        This Court has conducted a de novo review of Judge Reid’s Report and the record, and is

otherwise fully advised in the premises. Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir.

2009) (citing 28 U.S.C. § 636(b)(1)). Upon review, the Court finds Judge Reid’s Report to be




1
  On February 14, 2020, Petitioner requested an extension of time within which to file his objections. ECF
No. [15]. On the same day, this Court issued an Omnibus Order permitting Petitioner to file his objections
to Judge Reid’s Report by March 6, 2020. ECF No. [16]. On March 4, 2020, Petitioner requested another
extension of time, ECF No. [21], which the Court denied because it had previously granted an extension
and Petitioner had not set forth good cause for an additional extension, ECF No. [22].
                                                               Case No. 18-cv-22682-BLOOM/Reid


well reasoned and correct. The Court therefore agrees with the analysis in the Report and

concludes that Petitioner is not entitled to habeas corpus relief for the reasons set forth therein.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. Judge Reid’s Report and Recommendation, ECF No. [13], is ADOPTED.

             2. The Motion, ECF No. [1], is DENIED. No Certificate of Appealability shall

                issue.

             3. To the extent not otherwise disposed of, any scheduled hearings are

                CANCELED, all pending motions are DENIED AS MOOT, and all deadlines

                are TERMINATED.

             4. The Clerk of Court is directed to CLOSE this case.

       DONE AND ORDERED in Chambers at Miami, Florida, on March 9, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

Copies to:

The Honorable Lisette Reid

Counsel of Record

Paul Simplice
05175-104
Bennettsville Federal Correctional Institution
Inmate Mail/Parcels
Post Office Box 52020
Bennettsville, SC 29512




                                                   2
